Exhibit 10.5 EAGLE MATERIALS INC. AMENDED AND RESTATED INCENTIVE PLAN NON-QUALIFIED STOCK OPTION AGREEMENT (Time Vesting) This option agreement (the “Option Agreement” or “Agreement”) entered into between Eagle Materials Inc., a Delaware corporation (the “Company”), and (the “Optionee”), an employee of the Company or its Affiliates, with respect to a right (the “Option”) awarded to the Optionee under the Eagle Materials Inc. Amended and Restated Incentive Plan (the “Plan”), on May 20, 2016 (the “Award Date”) to purchase from the Company up to but not exceeding in the aggregate shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”), at a price of $75.69 per share (the “Exercise Price”), such number of shares and such price per share being subject to adjustment as provided in the Plan, and further subject to the following terms and conditions: 1. Relationship to Plan This Option is subject to all of the terms, conditions and provisions of the Plan and administrative interpretations thereunder, if any, which have been adopted by the Company’s Compensation Committee (“Committee”) and are in effect on the date hereof.Except as defined herein, capitalized terms shall have the same meanings ascribed to them under the Plan.For purposes of this Option Agreement: (a)“Disability” shall be determined by the Committee. (b)“Retirement” shall mean a retirement approved by the Board. 2. Vesting and Exercise Schedules. (a)Exercisability.The shares of Common Stock covered by this Option (“Option Shares”) shall vest and become exercisable on the date designated (a "Vesting Date") in accordance with the following vesting schedule (the "Vesting Schedule"): Vesting Date Option Shares May 20, 2017 May 20, 2018 May 20, 2019 May 20, 2020 Total The Optionee must be in continuous service as an employee of the Company or any of its Affiliates or as a Director from the Award Date through the applicable Vesting Date on which the portion of the Option Shares would otherwise become exercisable in order for the Option to become exercisable with respect to that portion of the Option Shares, otherwise such Option Shares shall be forfeited.Notwithstanding the foregoing, in the event the Optionee’s employment and, if applicable, service as a Director terminates by reason of death, Disability or Retirement, and in any such case such termination follows the Award Date and is prior to any Vesting Date, any then exercisable Option Shares shall continue to be exercisable for a period of two years following such termination, and any unexercisable Option Shares shall continue to become exercisable as if the Optionee had remained employed or continued to serve as a Director for a period of two years following such termination.
